MEMORANDUM ***
Rafael Martin-Perez appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Singh v. Ashcroft, 351 F.3d 435, 438 (9th Cir.2003), and we affirm.
Martin-Perez contends that he is entitled to relief under the Convention Against Torture. We disagree. Because Martin-Perez failed to demonstrate that it was more likely than not that he would be tortured if returned to Mexico, see Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir.2001), the district court did not err.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.